
	
		I
		112th CONGRESS
		1st Session
		H. R. 603
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Harper (for
			 himself and Mrs. McMorris Rodgers)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Developmental Disabilities
		  Assistance and Bill of Rights Act of 2000 to provide assistance to States for
		  development and implementation of an individual transition plan for each
		  individual with a developmental disability in the State who is making the
		  transition from the secondary school system into adulthood, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Transition toward Excellence, Achievement, and
			 Mobility through Empowerment Act of 2011 or the
			 TEAM–Empowerment Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Individualized transition plans; transition planning
				and services administrative units.
				
			2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)Evidence-based
			 research has conclusively documented that youth with significant disabilities
			 who were educated in inclusive settings, were exposed to work experience and
			 career exploration, and participated in a paid work experience while in school
			 had better postsecondary outcomes and higher rates of sustainable
			 employment.
				(2)Higher rates of
			 self-determination, in which individuals with significant disabilities and
			 their families have direct control over the decisionmaking process in order to
			 ensure an appropriate individualized transition strategy, lead to better
			 outcomes.
				(3)Regulations and
			 processes allowing for flexibility in the blending and braiding of government
			 funds to ensure seamless, collaborative strategies during the transition
			 process lead to better outcomes for individuals with significant
			 disabilities.
				(4)Agency officials
			 involved directly in the provision of supports and services during a youth’s
			 transition into adulthood and beyond must be provided additional training to
			 become properly prepared to adequately address the individual transition needs
			 of students with significant disabilities.
				(b)PurposesThe purposes of this Act are the
			 following:
				(1)Create a holistic
			 system across multiple partners focused on successful transition of youth with
			 significant disabilities into adulthood.
				(2)Create a systemic
			 focus on achieving high expectations for all youth, through equality of
			 opportunity, full participation through self-determination and informed choice,
			 outcomes related to post-secondary options that lead to competitive integrated
			 employment and economic self-sufficiency.
				(3)Promote innovative
			 strategies to foster academic, professional, and social inclusion, and the
			 solidification of long-term supports and services required to ensure full
			 integration into the community setting.
				(4)Better define and
			 coordinate specific services related to the effective transition of youth with
			 significant disabilities.
				(5)Eliminate barriers
			 and promote incentives for multiple stakeholders to collaborate and improve
			 transition opportunities for youth with significant disabilities.
				3.Individualized
			 transition plans; transition planning and services administrative
			 unitsTitle I of the
			 Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
			 15001 et seq.) is amended by adding at the end the following:
			
				FAdult transition
				system
					171.DefinitionsIn this subtitle:
						(1)The term asset development
				means a strategy to assist low-income workers and job seekers, including
				individuals with disabilities, move toward economic security and greater
				financial self-sufficiency through income preservation, effective money and
				credit management, the pursuit of post-secondary education, the purchase of a
				home, business startup and growth, and the setting aside of resources for
				longer-term needs and retirement.
						(2)The term
				individualized education program has the meaning given such term
				in section 602 of the Individuals with Disabilities Education Act.
						(3)The term
				integrated employment means work compensated at the greater of
				minimum wage or competitive wages with related employment benefits, occurring
				in a typical work setting where the employee with the disability—
							(A)interacts or has
				the opportunity to interact continuously with nondisabled co-workers;
							(B)has an opportunity
				for advancement and mobility; and
							(C)is preferably
				engaged in full-time employment.
							(4)The term
				ITP means an individual transition plan developed under section
				173.
						(5)The term
				local educational agency has the meaning given to such term in
				section 9101 of the Elementary and Secondary Education Act of 1965.
						(6)The term
				secondary school has the meaning given to such term in section
				9101 of the Elementary and Secondary Education Act of 1965.
						(7)The term State intellectual and
				developmental disabilities agency means the primary State agency or
				subdivision with administrative, programmatic, and operational responsibility
				for the full range of services and supports furnished to individuals with
				intellectual and developmental disabilities.
						(8)The term TPS administrative
				unit refers to the transition planning and services administrative unit
				of a State established in accordance with section 174.
						(9)(A)The term transition services
				means a coordinated set of activities for a student, designed within an
				outcome-oriented process, that promotes movement from school to post school
				activities, including postsecondary education, vocational training, integrated
				employment (including supported employment and customized employment),
				continuing and adult education, adult services, asset development services,
				independent living, or community participation.
							(B)The coordinated set of activities
				shall be based upon the individual student’s needs, taking into account the
				student’s preferences and interests, and shall include instruction, community
				experiences, the development of employment and other post school adult living
				objectives; school-based preparatory experiences, career preparation, and
				integrated work-based learning experiences (inclusive of in-school, after
				school and work experiences outside the traditional school setting where other
				youth without disabilities are engaged in similar activities); youth
				development and leadership; connecting activities; training in self-advocacy,
				self-determination skills, and peer mentoring; family involvement and supports;
				and, when appropriate, acquisition of daily living skills and functional
				vocational evaluation.
							(C)Such term does not include the use of
				facility-based employment and activity settings, such as sheltered workshops,
				day habilitation centers, and enclave work settings. Additionally, the
				coordinated set of activities should lead to the attainment of at least one of
				the following outcomes: post-secondary education, long-term integrated
				employment (including supported employment or customized employment), asset
				development, independent living, and community participation.
							172.State
				assistanceFor each fiscal
				year, the Secretary, acting through the Commissioner of the Administration on
				Developmental Disabilities, shall—
						(1)make grants on a
				competitive basis to States that agree to carry out the activities required of
				States under this subtitle; and
						(2)among the States receiving grants under
				paragraph (1), allocate payments pursuant to a formula that—
							(A)is established by
				the Secretary, acting through the Commissioner; and
							(B)takes into
				consideration an estimate of the number of individuals to be served under this
				subtitle in each State.
							173.Individualized
				transition plans
						(a)In
				generalEach State that
				receives assistance under this subtitle shall, with respect to each individual
				with a developmental disability in the State who is making the transition from
				the secondary school system into adulthood, develop, and assist in the
				implementation of, an individual transition plan to coordinate transition
				services intended to assist the individual in achieving the outcomes of
				integrated employment, postsecondary education, independent living, and
				community engagement.
						(b)FormulationAn
				ITP shall be—
							(1)coordinated with any pre-existing
				transition services being provided to the individual as a result of an
				individualized education program developed for the individual prior to exiting
				secondary school pursuant to the Individuals with Disabilities Education
				Act;
							(2)developed not
				later than 30 days after the date on which the individual graduates from or
				otherwise exits the State’s secondary school system; and
							(3)applicable through
				the date on which the individual attains 26 years of age;
							(4)reviewed annually
				and updated as needed; and
							(5)developed during
				in-person meetings that—
								(A)are led by the TPS
				administrative unit of the State intellectual and developmental disabilities
				agency established under section 174; and
								(B)at a minimum, include the following
				stakeholders: the individual, the individual’s family, a transition broker (as
				described in section 174), a representative of the State vocational
				rehabilitation agency, relevant service providers that are contracted by the
				State or chosen by the individual and the individual’s family or guardian to
				provide transition services, the transition coordinator of the local
				educational agency (where available, during the first year the individual exits
				the secondary school system), assistive technology experts (as appropriate),
				and representatives of the workforce development sector.
								(c)ContentsAn ITP shall include strategies for the
				implementation of service models and practices with documented effectiveness
				that—
							(1)address and
				emphasize the 5 areas of postsecondary educational experiences, career
				preparation and work-based learning experiences, development and leadership,
				connecting activities, and family involvement and supports;
							(2)identify the needs
				of the individual in each of these 5 areas and articulate how the State and its
				agencies will meet those needs; and
							(3)will advance
				economic self-sufficiency with specific asset development goals and identify
				specific tools for advancing economic self-sufficiency, such as favorable tax
				benefits, work incentives, matched savings plans, education financing, and
				effective strategies to manage a budget, money, and credit.
							174.Transition
				planning and services administrative unit
						(a)EstablishmentEach State that receives assistance under
				this subtitle shall establish and maintain a transition planning and services
				(TPS) administrative unit within the State intellectual and developmental
				disabilities agency.
						(b)ResponsibilitiesThe primary focus of a TPS administrative
				unit shall be to assist individuals with a developmental disability in the
				State to make the transition from the secondary school system into adulthood.
				The responsibilities of the TPS administrative unit shall include the
				following:
							(1)Individual
				transition planThe TPS
				administrative unit shall have responsibility for developing and assisting in
				the implementation of ITPs.
							(2)Transition
				brokers
								(A)In
				generalThe TPS administrative unit shall employ or otherwise
				secure the services of transition brokers.
								(B)RoleA
				transition broker of the TPS administrative unit shall—
									(i)facilitate
				coordination among State agencies in the development of ITPs; and
									(ii)provide
				assistance to individuals with developmental disabilities, consistent with the
				individual’s ITP, in navigating the complex system of supports and services
				available through Federal and State programs.
									(C)QualificationsTo
				be eligible to serve as a transition broker of the TPS administrative unit, an
				individual shall possess two or more of the following qualifications:
									(i)Expertise relating
				to individuals with developmental disabilities, benefits planning, the
				provision of transition services, employment and job development, and
				negotiating among various State stakeholders.
									(ii)Experience with
				and knowledge of the generic workforce development sector, vocational
				rehabilitation, and job development.
									(iii)Knowledge and expertise in the use of tools
				to advance asset development and economic self-sufficiency, including favorable
				tax benefits, work incentives, matched savings plans, education financing, and
				effective strategies to manage a budget, money, and credit.
									(iv)Knowledge about self-direction and
				person-centered planning processes.
									(D)AssignmentA transition broker of the TPS
				administrative unit shall be assigned to an individual upon—
									(i)the individual or
				the individual’s family or guardian selecting the broker; and
									(ii)the State
				intellectual and developmental disabilities agency approving the
				selection.
									(3)Self-advocacy,
				self-determination skills, and peer mentoringThe TPS
				administrative unit shall offer strategies and training to individuals with
				developmental disabilities and their families regarding self-advocacy,
				self-determination skills, and peer mentoring to improve the ability of such
				individuals to advocate and negotiate on their own behalf.
							(4)Effective
				information and resourcesThe
				TPS administrative unit shall provide information to individuals with
				developmental disabilities and their families on Federal and State services,
				supports, and regulations, including with respect to asset development,
				insurance and benefit programs, financial savings tools, and asset or income
				limits that affect eligibility for Federal and State means-tested services,
				supports, or programs. Such information shall be easily understood and updated
				on a quarterly basis each year.
							(c)Fostering
				multiagency collaborationThe
				State intellectual and developmental disabilities agency of each State that
				receives assistance under this subtitle shall facilitate memoranda of
				understanding among key State agencies for the purpose of coordinating and
				improving the services and supports provided by such agencies to individuals
				with developmental disabilities during the transition into adulthood.
						175.Annual
				reportNot later than the end
				of fiscal year 2012, and annually thereafter, the Secretary shall submit a
				report to the Congress containing an evaluation of the implementation and
				effectiveness of this subtitle, including an evaluation of—
						(1)the number of
				individuals in each State who had an ITP developed on their behalf over the
				past fiscal year;
						(2)progress made at
				the individual level in implementing the objectives of ITPs developed since the
				date of enactment; and
						(3)with respect to
				individuals for whom an ITP is developed, their employment status, education
				status, income level, race, gender, and current residence.
						176.Authorization
				of appropriationsTo carry out
				this subtitle, there is authorized to be appropriated $50,000,000 for each of
				fiscal years 2012 through
				2016.
					.
		
